               Case 1:20-cv-00120-EGS Document 10 Filed 04/24/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL DIVERSITY,

    Plaintiff,
                                                              Civ. A. No. 20-0120 (EGS)
          v.

 U.S. DEPARTMENT OF ENERGY,

    Defendant.


                                      JOINT STATUS REPORT

          Pursuant to the Court’s March 25, 2020 Minute Order directing the parties to provide a

Joint Status Report with a recommendation for further proceedings, the parties, through counsel,

report as follows:

          1.       On March 25, 2020 the Center for Biological Diversity (“Center”) received the

first set of records responsive to the Center’s October 29, 2019 Freedom of Information Act

(“FOIA”) request to the Department of Energy (“DOE”). The records consist of responsive

emails.

          2.       As detailed in the Center’s Complaint, the Center agreed to initially receive

emails on the condition that they could review that response and seek further responsive records

identified in those emails. Complaint ¶ 24. Accordingly, on April 13, 2020 the Center sent DOE,

through counsel, a list of additional requested responsive records.

          3.       DOE is processing the additional records, and currently anticipates providing the

Center a further response on or about May 15, 2020. As reflected in the parties’ initial Status

Report, at that point the parties will meet and confer in an effort to resolve or at least narrow any

remaining disputed issues before proposing any briefing schedule.
            Case 1:20-cv-00120-EGS Document 10 Filed 04/24/20 Page 2 of 2




       4.       In light of the above, the parties propose to file another joint status report on or

before May 26, 2020, with an update on the status of DOE’s responses and identifying any

outstanding disputed issues and proposing a schedule for any further proceedings.

       A Proposed Order is Attached.

 Dated: April 24, 2020                                 Respectfully submitted,

  /s/ Howard M. Crystal                                TIMOTHY J. SHEA
 HOWARD M. CRYSTAL                                     D.C. Bar No. 437437
 (D.C. Bar No. 446189)                                 United States Attorney
 ANCHUN JEAN SU
 ((DC Bar No. CA285167)                                DANIEL F. VAN HORN
                                                       D.C. Bar No. 924092
 CENTER FOR BIOLOGICAL DIVERSITY                       Chief, Civil Division
 1411 K Street N.W., Suite 1300
 Washington, D.C. 20005                                By: /s/ Daniel P. Schaefer
 Telephone: 202-809-6926                               DANIEL P. SCHAEFER
 Email: hcrystal@biologicaldiversity.org               D.C. Bar No. 996871
                                                       Assistant United States Attorney
 Attorney for Plaintiff                                555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       (202) 252-2531
                                                       Daniel.Schaefer@usdoj.gov

                                                       Counsel for Defendant




                                                   2
